Citation Nr: 1605676	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 16, 2009, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1977 to August 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal consists of a paper claims file and documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Other than documents related to the Court proceedings and subsequent argument, VBMS contains records and documents that are either duplicative of the records in the paper claims file or irrelevant to the issue discussed herein. Virtual VA contains additional VA treatment records that were reviewed by the Board.     

In a January 2015 decision, the Board denied the Veteran's claim for an effective date earlier than November 16, 2009 for a TDIU.  The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated and remanded the Board's decision, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  Upon return from the Court, in an August 2015 letter, the Board notified the Veteran that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See 38 C.F.R. § 20.1304 (2015).  In response, in September 2015, the Veteran waived his right for the RO to consider any additional evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2015 Joint Motion determined that the Board committed prejudicial error when it did not consider whether the Veteran is entitled to an earlier effective date prior to November 16, 2009 for an award of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In light of the July 2015 Joint Motion's instructions, a remand to the AOJ is necessary for the Director of Compensation Service to determine if an extraschedular rating is warranted for a TDIU rating under 38 C.F.R. § 4.16(b), prior to November 16, 2009.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).  

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (emphasis added).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU prior to November 16, 2009.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue would be addressed if such a referral was made.  38 C.F.R. § 4.16(b).    

The Board cannot assign an extraschedular evaluation in the first instance.  Rather, the Board's analysis is limited to merely granting or denying the Veteran's request for referral for an earlier effective date for TDIU on an extraschedular basis prior to November 16, 2009.  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Once a referral for an extraschedular rating under § 4.16(b) is made by the Board, if, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted does the Board have jurisdiction to decide the claim on the merits when it returns.  Accordingly, the Board must make the initial determination as to whether referral to the Director of Compensation Service is appropriate for an extraschedular evaluation under § 4.16(b) prior to November 16, 2009.  

The Veteran worked in a factory assembling soda machines for Maytag from 1983 to 2003.  In August 2003, the Veteran underwent lumbar spine fusion surgery.  After his surgery, he reported increased pain, weakness, and numbness in the lumbar spine radiating to the lower extremities.  He states he was no longer able to work after August 2003.  From 2003 to 2006, the Veteran did not work, but was placed on long-term disability.  In 2006, he formally left his job at Maytag.  He has not engaged in substantially gainful employment since August 2003.  

In August 2010 and May 2011 rating decisions, the RO granted entitlement to TDIU effective from November 16, 2009, which was the date the Veteran met the percentage requirements for TDIU (i.e., the date of entitlement).  Because the date of entitlement (November 16, 2009), was later than the date of claim (September 17, 2004), the date of entitlement (November 16, 2009) was the effective date assigned for the grant of TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 3.400.

The Veteran has expressed disagreement with the effective date assigned for the grant of TDIU.  Specifically, the Veteran contends that his service-connected disabilities, in particular his lumbar spine, radiculopathy of the lower extremities, and bilateral pes planus, have prevented him from working since August 2003.   Therefore, he states the proper effective date for his TDIU claim on an extraschedular basis under 38 C.F.R. § 4.16(b) should be either the date of entitlement (August 2003) or the date of his original TDIU claim (September 17, 2004).  See October 2010 and July 2011 VA Form 9s; July 2012 attorney letter; March 2011 Informal Hearing; January 2015 Veteran's Email; May 2009 and September 2009 VA Forms 21-8940 (Applications for Increased Compensation Based on Unemployability).     

Prior to November 16, 2009, the Veteran's service-connected disabilities are rated as follows: degenerative disc disease of the lumbar spine, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and bilateral pes planus, rated as 0 percent disabling.  Consequently, prior to November 16, 2009, the Veteran's combined service-connected rating was 40 percent, even with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Therefore, prior to November 16, 2009, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of  38 C.F.R. § 4.16(a).  Accordingly, the Veteran seeks an earlier effective date for a TDIU rating on an extraschedular basis prior to November 16, 2009.  See 38 C.F.R. § 4.16(b).  

Consequently, the only remaining question in this case is whether there is plausible evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular TDIU evaluation prior to November 16, 2009.  38 C.F.R. § 4.16(b).  The Board finds there is some plausible evidence of unemployability prior to November 16, 2009.  See e.g., private treatment reports of Dr. TWC dated in December 2003, March 2004, and April 2004; private treatment record of Dr. RCW dated in July 2003; private treatment report of Dr. JZ dated in December 2008; private vocational assessment dated in May 2012; VA treatment notes dated from 2004 to 2014 repeatedly indicating that the Veteran has been disabled since 2003 from his job as a factory worker due to his service-connected low back; November 2006 Social Security Administration (SSA) decision; VA vocational rehabilitation counseling records dated in 2009; VA physician opinion letters dated in February 2010 and May 2012; and VA examinations dated in April 2005, March 2007, April 2009, July 2009, January 2010, April 2010, and June 2014.  

Therefore, although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation Service to determine if an extraschedular rating prior to November 16, 2009 is warranted for a TDIU under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the issue of entitlement to an earlier effective date for the grant of TDIU prior to November 16, 2009, on an extraschedular basis only, to the Director of Compensation Service.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities prior to November 16, 2009 should be considered (i.e., lumbar spine, radiculopathy of the lower extremities, and bilateral pes planus).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

In rendering the above opinion, the Director of Compensation Service must consider and address the following plausible evidence of unemployability due to service-connected disabilities prior to November 16, 2009: 

(1) private treatment reports of Dr. TWC dated in December 2003, March 2004, and April 2004; (2) private treatment record of Dr. RCW dated in July 2003; (3) private treatment report of Dr. JZ dated in December 2008; (4) private vocational assessment dated in May 2012; (5) VA treatment notes dated from 2004 to 2014 repeatedly indicating that the Veteran has been disabled since 2003 from his job as a factory worker due to his service-connected low back; (6) November 2006 Social Security Administration (SSA) decision; (7) VA vocational rehabilitation counseling records dated in 2009; (8) VA physician opinion letters dated in February 2010 and May 2012; (9) VA examinations dated in April 2005, March 2007, April 2009, July 2009, January 2010, April 2010, and June 2014; (10) and May 2009 and September 2009 Applications for Increased Compensation Based on Unemployability.     

2.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, consider all of the evidence of record and readjudicate the issue of entitlement to an effective date earlier than November 16, 2009 for the award of an extraschedular TDIU under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

